IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0281
                               Filed March 4, 2020


ADIL D. ADAMS,
      Plaintiff-Appellant,

vs.

UNIVERSITY OF IOWA HOSPITALS & CLINICS,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Chad A. Kepros,

Judge.



       A civil rights complainant appeals the district court’s order denying his

motion to reopen a “judicial review” proceeding. AFFIRMED.



       Adil D. Adams, Iowa City, self-represented appellant.

       Thomas J. Miller, Attorney General, and Kayla Burkhiser Reynolds,

Assistant Attorney General, for appellee.



       Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                          2


TABOR, Judge.

       Adil Adams appeals the district court’s dismissal of his attempt to challenge

a decision by the Iowa Civil Rights Commission (ICRC) to close its investigation of

his complaint against the University of Iowa Hospitals and Clinics (UIHC). Finding

the district court properly considered the parties’ filings, we affirm the dismissal.

       I.     Prior Proceedings

       Adams filed a complaint with the ICRC after he was disappointed with the

service he received at UIHC. Following its investigation, the ICRC issued a notice

of administrative closure in September 2018, allowing Adams the right to sue UIHC

within 30 days. In December 2018, Adams filed a “petition for judicial review.” In

response, UIHC filed a motion to dismiss arguing Adams failed to identify the “final

agency action” from which he appealed and that his petition was untimely. Adams

did not respond to the motion. In January 2019, the district court dismissed

Adams’s “judicial review” petition for the reasons cited in UIHC’s motion.

       Within a few weeks, Adams moved to reopen the case. In his motion,

Adams expressed difficulties in setting up an electronic document management

system (EDMS) account. Adams also claimed he never received notification of

UIHC’s motion to dismiss or the order dismissing his petition. Adams asserted

UIHC used the wrong email—a Hotmail address—to send him notifications.

Instead, Adams provided an alternate email—a Gmail address—which was linked

to his EDMS account.

       The UIHC resisted Adams’s motion to reopen, asserting it sent a copy of

the motion to dismiss to the email account listed on Adams’s petition and also

through EDMS. The UIHC attached copies of the emails sent to Adams notifying
                                           3


him of the motion to dismiss. After reviewing the parties’ filings, the district court

denied Adams’s motion to reopen.             The court explained it was Adams’s

“responsibility to be aware of the proceedings” and his EDMS and email accounts.

The court also returned to the substance of the UIHC’s motion to dismiss,

clarifying:

       [T]his is an action for judicial review. Judicial review is review by the
       judiciary of a final agency action. [Adams] has not submitted
       documentation of a final agency decision. What he has submitted is
       a right to sue letter. The right to sue letter provided in accordance
       with Iowa Code section 216.16 allows the Plaintiff to commence a
       civil rights action in the District Court, not a judicial review action. No
       other basis for the judicial review action has been provided.
       Therefore, the Motion to Dismiss would again be granted.

Representing himself, Adams now appeals.

       II.    Standard of Review

       The UIHC’s motion to dismiss tested the legal sufficiency of Adams’s

petition. See Reiff v. Evans, 630 N.W.2d 278, 284 (Iowa 2001). We review the

court’s ruling on that motion for correction of legal error. See Smith v. Smith, 513

N.W.2d 728, 730 (Iowa 1994).

       III.   Analysis.

       Adams claims the district court should have granted his motion to reopen

the judicial review because he did not receive UIHC’s motion to dismiss or the

order dismissing the case. In his motion to reopen, Adams claimed he did not

receive “any hard copy of the motion or letter from the respondent or any hard copy

from the court order.” Adams also asserted he has two email accounts and “some

documents were sent to one account, but not the other, which caused confusion

for [him] to review them and respond in a timely manner.”
                                          4


       UIHC disputes Adams’s premise. It contends Adams had ten days to

respond to its motion to dismiss, but he failed to do so. See Iowa R. Civ. P.

1.431(4) (“Unless otherwise ordered by the court or provided by rule or statute,

each party opposing the motion shall file within ten days after a copy of the motion

has been served a written resistance to the motion.”). UIHC asserts it properly

served its motion to dismiss through EDMS, as well as sending a copy to the email

address on his petition.1 See Iowa R. Elec. P. 16.302(1), 16.316. So, according

to UIHC, Adams cannot rely on faulty service as justification for not responding to

its motion to dismiss within the time permitted in the rule.2

       Unconvinced by Adams’s contentions, the district court found “no valid

basis” to reopen the matter. We find no error in the court’s ruling. As the court

emphasized, Adams bore the responsibility to update his email, monitor his

accounts, and notify the court if he could no longer participate as a registered filer

in EDMS. See Iowa R. Elec. P. 16.304. Adams offers nothing to contradict UIHC’s

contention that it properly served him through EDMS. The information available in

the record confirms UIHC sent its motion to dismiss to both his email accounts.




1 Contrary to Adams’s claim, UIHC was not required to serve a paper copy of the
motion. See Iowa R. Elec. P. 16.302(1), 16.316. By registering as an EDMS user,
Adams consented to service by email. See Iowa R. Elec. P. 16.315(1)(a).
2 The UIHC notes that Iowa courts provide a mechanism for self-represented

parties to opt out of electronic filing in certain circumstances. But it does not
appear Adams sought an exception. See Comment to Iowa R. Elec. P. 16.302(2)
(“When there are legitimate reasons preventing a person from electronic filing, the
court should grant that person an exception.”).
                                        5


       As an additional grounds for appeal, Adams contends the district court

violated his due process rights by not setting his motion to reopen for a hearing.3

Adams does not state in his brief where in the record he preserved this

constitutional issue for our review. See Iowa R. App. P. 6.903(2)(g)(1). The fact

that Adams is handling his own appeal does not excuse substantial departures

from the rules of appellate procedure. See Polk Cty v. Davis, 525 N.W.2d 434,

435 (Iowa 1994). Because we cannot find a district court ruling on his due process

issue, we decline to address it.

       For the reasons discussed above, we affirm the court’s decision not to

reopen the case.

       AFFIRMED.




3  The UIHC addresses this claim under the rules of civil procedure, noting the
district court had discretion whether to hold a hearing on Adams’s motion to reopen
the case. See Iowa R. Civ. P. 1.431(9) (“The court may deem a motion under
these rules submitted without hearing or may schedule a hearing, either in person
or by telephone conference call, on the motion.”). We agree the court acted within
its discretion in deciding the motion without a hearing.